DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1—20 04/02/2019 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding Claims 16 and 19,
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Phillips” et al. [US 10,318,957 B2] in view of “Tredoux” et al. [US 9,515,836 B2].

REGARDING CLAIM 1. Phillips disclose,
A communications device adapted for performing location verification, the device comprising: at least one hardware processor; and at least one memory device, including instructions, which when executed, cause the hardware processor to perform location verification operations comprising: 
receiving, at a geographic location, location verification data from a verification data source, wherein the location verification data is unique to the geographic location [see Abstract; FIGS.1A—3 of Phillips]; 
creating a token, the token including the location verification data, wherein the time data indicates the communications device is located at the geographic location at an indicated time [“generate a verification token based on the one or more characteristics of the requestor user device” (Abstract), with FIG.1C, @130; @440, FIG.4 of Phillips]; 

Phillips does not; but, Tredoux, analogues art, disclose the token including time data, wherein the time data indicates the communications device is located at the geographic location at an indicated time [see Abstract; and FIGS.1, 4 and 5: Tredoux disclose token containing timestamp signed by token server 130 (col.6, line 46 to col.7, line 23; col.8, line 52 to col.10, line 8)].
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Phillips by incorporating including timestamp information teaching of Tredoux for the benefit of improving location tracking and assurance of computing (especially mobile terminals) devices.

Phillips in view of Tredoux further disclose:
transmitting the token from the communications device to a communications service, wherein the communications service is configured to register use of the communications device at the geographic location at the indicated time [“provide the verification token to the requestor user device” (Abstract), , with FIG.1C, @140; @450, FIG.4 of Phillips]; and 
accessing a resource in the communications service, based on the registered use of the communications device at the geographic location [“provide the verification information to permit the provider user device …” (Abstract), , with FIG.1C, @145, 150, 155; @460, FIG.4 of Phillips]. 

REAGARDING CLAIMS 11 and 16. They are,
A method and A computing device apparatus adapted for accessing a location-unique verification service, the method/device comprising operations performed by a computing device; and, they recite similar limitations as that of the communication device claim. And, thus, rejected for the same rationale applied in rejecting claim 1 above. 
Claims 2—10, 12—15 and 17—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Phillips” et al. [US 10,318,957 B2] in view of “Tredoux” et al. [US 9,515,836 B2], and further in view of “Phatak” [US 8,918,639 B2].

Phillips in view of Tredoux fail; but, Phatak, analogues art, disclose claims 2, 12 and 17. The device, method, apparatus, wherein the location verification data provides an encrypted version of a random code, and wherein the random code is verified by the communications service for use of the resource in the communications service at the geographic location [Phatak disclose a random nonce, one-time string, etc… encrypted payload D1, consisting … a random nonce value, etc.. (col.24, line 38 to col.28, line 2]. 	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Phillips/Tredoux by incorporating including encrypted random nonce teaching of Phatak for the benefit of enhance the security of various tasks, including, but not limited to, multifactor-authentication schemes, Strong and tamper-proof location binding and certification, securing transactions over a separate network (such as the Internet), ...

Phillips in view of Tredoux further disclose claims 3—5, 13 and 18. The device/method/apparatus, wherein the token further includes an identifier of the communications device, and wherein the communications service is configured to establish a communication session for the communications device, using the resource, in response to verification of the token; wherein the communications service is configured to enable use of a geographic-based communication feature of the communications service, based on verification see Abstract; FIGS.1A—3 and 5 of Phillips].
Phillips in view of Tredoux, and further in view of Phatak further disclose claims 6, 7, 14 and 19. The device/apparatus, wherein the location verification data is received from the verification data source via a first wireless radio protocol, and wherein the token is transmitted to the communications service via a second wireless radio protocol; wherein the location verification data is received from the verification data source via a first wireless radio protocol, and wherein the token is transmitted to the communications service via a second wireless radio protocol, wherein the first wireless radio protocol is: a Bluetooth Low Energy (BLE) protocol or a Bluetooth standard protocol compliant with a Bluetooth Standards Interest Group standards family, or a Wi-Fi protocol compliant with a standard from an IEEE 802.11 standards family [see Abstract; FIG.2 of Phillips (col.5, line 19 to col.6, line 14)] 
Phillips in view of Tredoux, and further in view of Phatak further disclose claims 8, 10, 15 and 20. The device/method, wherein the location verification operations are repeated at a regular interval or are triggered in response to a request to perform a communication using the resource [Tredoux disclose “determining a time interval…” (Abstract)], and wherein the geographic location further specifies a location within range of the verification data source in: a building, a floor of a building, an area of a city, or a group of locations [see Abstract; FIGS.1A—3 and 5 of Phillips]. The motivation to combine is the same as that of claim 1 above.

claim 9. The device of claim 1, wherein the transmitting of the token from the communications device to the communications service is provided by use of the token in a uniform resource locator (URL) accessed by the communications device [see FIGS.6A—6C of Phillips; Phatak also disclose sending string]. The motivation to combine is the same as that of claim 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMARE F TABOR/Primary Examiner, Art Unit 2434